 1

 2

 3

 4

 5

 6

 7
                   IN THE UNITED STATES BANKRUPTCY COURT FOR THE
 8                      WESTERN DISTRICT COURT OF WASHINGTON

 9
     Re                             )
10                                  )                   In Chapter 13 Proceeding
     BRANDON DANIEL SCHOUTEN        )                   No. 18-43334-BDL
11
     SOPHIA SCHOUTEN                )
12                                  )                   ORDER SHORTENING TIME AND
                                    )                   SETTING HEARING ON MOTION
13                 Debtor(s)        )                   TO MAKE AUTOMATIC STAY
                                    )                   PERMANENT
14   ______________________________ )

15        IT IS HEREBY ORDERED that the Debtor(s) motion to shorten time and limit notice
16   is GRANTED. The hearing on Debtor(s) motion to extend stay shall be heard at 1:30
17
     pm on October 17, 2018 at the US Bankruptcy Court, Courtroom I, 1717 Pacific Ave,
18
     Tacoma, WA 98402.
19
                                   ///end of order///
20
     Presented by:
21
     /s/ Ellen Ann Brown
22   Ellen Ann Brown WSB27992
23

24

25
     ORDER TO SHORTEN TIME                                           BROWN and SEELYE PLLC
             1                                                           744 South Fawcett Ave.
                                                                           Tacoma, WA 98402
                                                                              253-573-1958
